Title: To George Washington from Major General William Heath, 21 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandevilles [Dutchess County, N.Y.]July 21. 1779 ½ past 9 oClock P.M.
        
        Major General Howe is this moment return’d from the Village and informs me that just before he came away the officer of the Guard acquainted him that five Topsail Vessells had come up to Pecks kill & that he (the General) Saw one himself. the others were behind a Hill. General Nixon had gone out to reconnoitre them. A report has not yet transpired. I have order’d the Troops to lay on their Arms, have augmented the guards, and Sent a detachment on to Sugar loaf Hill. I have the honor to be Very respectfully Your Excellencys Most obedt Sert
        
          W. Heath
        
      